SHAW, Justice
(concurring in part and dissenting in part).
I concur to reverse the judgment on the basis that the release regarding Heritage Masonry, Inc., does not comply with the requirements of the May 9 judgment. I dissent from the holding that the documents relating to Premier Service Company, Inc., are sufficient to release any claims Premier may have against SEC. As discussed by Justice Murdock, although the language in the documents broadly releases claims and obligations relating to the project, the actual parties to which the documents apply are narrowly described as Premier and WAR Construction, Inc.